UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2015 Commission File Number: 001-14946 CEMEX, S.A.B. de C.V. (Translation of Registrant's name into English) Avenida Ricardo Margáin Zozaya #325, Colonia Valle del Campestre Garza García, Nuevo León, México 66265 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Contents 1. Notice for CEMEX, S.A.B. de C.V.’s (NYSE:CX) Ordinary General Shareholders Meeting to be held on March 26, 2015, in the city of Monterrey, Nuevo León, Mexico. 2. Notice for CEMEX, S.A.B. de C.V.’s (NYSE:CX) Extraordinary General Shareholders Meeting to be held on March 26, 2015, in the city of Monterrey, Nuevo León, Mexico. 3. Supplemental information to the agenda for the (i) Ordinary and (ii) Extraordinary Shareholders Meetings. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, CEMEX, S.A.B. de C.V. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMEX, S.A.B. de C.V. (Registrant) Date: January 30, 2015 By: /s/ Rafael Garza Name:Rafael Garza Title:Chief Comptroller 3 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION 1. Notice for CEMEX, S.A.B. de C.V.’s (NYSE:CX) Ordinary General Shareholders Meeting to be held on March 26, 2015, in the city of Monterrey, Nuevo León, Mexico. 2. Notice for CEMEX, S.A.B. de C.V.’s (NYSE:CX) Extraordinary General Shareholders Meeting to be held on March 26, 2015, in the city of Monterrey, Nuevo León, Mexico. 3. Supplemental information to the agenda for the (i) Ordinary and (ii) Extraordinary Shareholders Meetings. 4
